

116 HR 8162 : 21st Century Community Learning Centers Coronavirus Relief Act of 2020
U.S. House of Representatives
2020-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS2d SessionH. R. 8162IN THE SENATE OF THE UNITED STATESSeptember 17, 2020Received; read twice and referred to the Committee on Health, Education, Labor, and PensionsAN ACTTo express the sense of Congress that the Secretary of Education should provide certain waivers to community learning centers, and for other purposes. 1.Short titleThis Act may be cited as the 21st Century Community Learning Centers Coronavirus Relief Act of 2020.2.Sense of Congress regarding flexible use of subgrant fundsIt is the sense of Congress that for school year 2020–2021, notwithstanding each provision in part B of title IV of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7171 et seq.) that requires activities under such part be carried out during nonschool hours or periods when school is not in session, the Secretary of Education should carry out the exceptions included in the notice entitled Agency Information Collection Activities; Comment Request; 21st CCLC 4201(b)(1) Waiver Request, published by the Department of Education in the Federal Register on September 3, 2020 (85 Fed. Reg. 55002), by providing that each eligible entity that is awarded a subgrant under section 4204 of such Act (20 U.S.C. 7174) for community learning centers may use such subgrant funds—(1)to carry out activities described in section 4205 of such Act (20 U.S.C. 7175), regardless of whether such activities are conducted in-person or virtually, or during school hours or when school is in session; and(2)to provide in-person care during—(A)the regular school day for students eligible to receive services under part B of title IV of such Act (20 U.S.C. 7171 et seq.); and(B)a period in which full-time in-person instruction is not available for all such students served by such eligible entity.Passed the House of Representatives September 16, 2020.Cheryl L. Johnson,Clerk